                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                    MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/              ORDER RE: MOTIONS FILED BY PRO
                                   9
                                                                                            SE PLAINTIFF OLEG YARIN
                                  10    This Order Relates To:
                                        MDL Dkt. Nos. 4568, 4703, 4944, 4991,
                                  11
                                        4992, 4995, 5013, 5014, 5030, 5085, 5120,
                                  12    5167, 5199, 5356, 5448, 5449, 5554, 5555,
Northern District of California




                                        5557, 5776, 5777, 5874, 5875, 5876, 5878,
 United States District Court




                                  13    6082, 6156, 6167, 6298

                                  14    Yarin v. VWGoA, No. 3:16-cv-5756-CRB
                                        Dkt. Nos. 23, 24, 31, 32, 33, 35, 36, 37, 38,
                                  15
                                        39, 40, 41, 42, 43, 45, 46, 47, 48, 49, 50, 51,
                                  16    52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62
                                        _____________________________________/
                                  17

                                  18          Since opting out of the 2.0-liter class settlement, pro se plaintiff Oleg Yarin has regularly

                                  19   filed motions with this Court. While the motions have varied in content and request, broadly he

                                  20   seeks to move forward with litigating his case against Volkswagen, and he is frustrated that to date

                                  21   he has not been able to obtain discovery or otherwise pursue his claims.

                                  22          The Court held a case management conference last week to address the remaining opt-out

                                  23   cases. Afterward the Court issued Pretrial Order No. 24, which instructs opt-out plaintiffs to

                                  24   complete a Plaintiff Fact Sheet (“PFS”), and to mail or email the PFS and supporting documents to

                                  25   Volkswagen’s counsel by Thursday, August 15, 2019. If Mr. Yarin wishes to continue to pursue

                                  26   his claims against Volkswagen, he must comply with Pretrial Order No. 24, which the Court will

                                  27   mail to him along with this Order. To the extent that Mr. Yarin’s motions are inconsistent with

                                  28   Pretrial Order No. 24, they are DENIED.
                                   1          Mr. Yarin may contact the Legal Help Center, 450 Golden Gate Avenue, 15th Floor, Room

                                   2   2796, Telephone No. (415) 782-8982, for assistance with his claims.

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 16, 2019

                                   5
                                                                                                 CHARLES R. BREYER
                                   6                                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
